Title: Agreement of the Proprietors of the Federal District, 30 March 1791
From: Proprietors of the Federal District
To: Washington, George



[Georgetown, Md., 30 March 1791]

We the subscribers, in consideration of the great benefits we expect to derive from having the Federal City laid off upon our Lands, do hereby agree and bind ourselves, heirs, executors & administrators, to convey in Trust, to the President of the United States, or Commissioners, or such person or persons as he shall appoint, by good and sufficient deeds in fee simple, the whole of our respective Lands, which he may think proper to include within the lines of the federal City for the purposes and on the Conditions following—
The President shall have the sole power of directing the Federal City to be laid off in what manner he pleases. He may retain any number of squares he may think proper for public Improvements, or other public uses, and the Lots only which shall be laid off shall be a joint property between the Trustees on behalf of the Public and each present Proprietor, and the same shall be fairly and equally divided between the Public and the Individuals, as soon as may be, after the City shall be laid off.
For the streets, the Proprietors shall receive no compensation, but for the squares, or Lands in any form which shall be taken for Public buildings or any kind of Public Improvements, or uses, the Proprietors, whose Lands shall be so taken shall receive at the rate of twenty five pounds ⅌ Acre, to be paid by the Public.
The whole wood on the Lands shall be the Property of the Proprietors: But should any be desired by the President to be reserved or left standing, the same shall be paid for by the Public

at a just and reasonable valuation, exclusive of the Twenty five pounds ⅌ Acre, to be paid for the Land, on which the same shall remain.
Each Proprietor shall retain the full possession and use of his Land, untill the same shall be sold and occupied by the purchasers of the Lotts lain out thereupon, and in all cases where the public arrangements, as the streets, lotts &c. will admit of it, each Proprietor shall possess his buildings and other Improvements and grave yards, paying to the public only one half the present estimated value of the Lands, on which the same shall be, or twelve pounds ten shillings ⅌ Acre—But in cases where the Arrangements of the Streets, lotts, Squares &c. will not admit of this, and it shall become necessary to remove such buildings Improvements &c. the Proprietors of the same shall be paid the reasonable value thereof, by the Public.
Nothing herein contained, shall affect the Lotts which any of the Parties to this Agreement many hold in the Towns of Carrollsburgh or Hamburgh.
In Witness whereof we have hereunto set our hands and Seals, this thirtieth day of March 1791.
